United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
INSTALLATION MANAGEMENT AGENCY,
Fort Dix, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1872
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 13, 2012 appellant filed a timely appeal from a June 13, 2012 decision of
the Office of Workers’ Compensation Programs’ (OWCP) hearing representative, affirming a
November 10, 2011 schedule award determination and remanding the case for further
development based on new medical evidence. The appeal was docketed as No. 12-1872. On
appeal, counsel argues that the record does not establish that OWCP properly selected a referee
physician pursuant to 5 U.S.C. § 8123(a).
This case was previously before the Board. In a decision dated September 20, 2010, the
Board set aside an April 17, 2009 OWCP decision which affirmed appellant’s entitlement to two
percent impairment of the right leg and remanded the case on the basis that the impartial medical
specialist, Dr. Thomas Osteen, was not properly selected and an unresolved medical conflict
remained regarding the extent of appellant’s permanent impairment.1 Following the Board’s
September 20, 2010 decision, OWCP selected Dr. Karl E. Bolstad, a Board-certified orthopedic

1

Docket No. 09-2015 (issued September 20, 2010).

surgeon, as the referee physician.2 The Board finds, however, that the record does not establish
that Dr. Bolstad was properly selected as a referee physician in accord with OWCP procedures.
A physician selected by OWCP to serve as a referee should be one wholly free to make a
completely independent evaluation and judgment. In order to achieve this, OWCP has
developed specific procedures for the selection of referee physicians designed to provide
adequate safeguards against any possible appearance that the selected physician’s opinion was
biased or prejudiced. The procedures contemplate that referes will be selected on a strict rotating
basis through the Physicians’ Directory System (PDS) in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.3
It is well established that OWCP has an obligation to verify that it selected Dr. Bolstad in
a fair and unbiased manner. It maintains records for this very purpose.4 The current record
includes only a September 30, 2010 ME023 report (Appointment Schedule Notification) that
lists Dr. Bolstad as the selected physician. There are no other documents, screen captures or any
other evidence showing how the PDS system was used to properly select Dr. Bolstad in
accordance with the strict rotational system used to select a referee physician.
The Board has placed great importance on the appearance as well as the fact of
impartiality and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist.5 OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures in this case.6

2

In an October 28, 2010 report, Dr. Bolstad concluded that appellant had two percent impairment of the right leg.
On January 19, 2011 OWCP denied the claim for any greater impairment. In a March 28, 2011 decision, an OWCP
hearing representative set aside the January 19, 2011 decision and directed OWCP to have Dr. Bolstad clarify his
opinion and have an OWCP medical adviser review the report. On May 20, 2011 OWCP denied the claim for
greater impairment. In an August 16, 2011 decision, the hearing representative set aside the May 20, 2011 decision
finding that Dr. Bolstad’s report required clarification. On November 10, 2011 OWCP denied the claim for greater
impairment. In a June 13, 2012 decision, the hearing representative affirmed the November 10, 2011 decision and
remanded the case for further development based on new medical evidence.
3

See Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 18, 2008).

5

See D.M., Docket No. 11-1231 (issued January 25, 2012); D.L., Docket No. 11-660 (issued October 25, 2011).

6

An ME023 form is not sufficient documentation that OWCP properly followed its selection procedures. D.A.,
Docket No. 12-311 (issued July 25, 2012); C.P., Docket No. 10-1247 (issued September 28, 2011), petition for
recon. denied, (issued May 15, 2012).

2

The Board will remand the case to OWCP for proper selection of a referee physician.7
After such further development as necessary, OWCP shall issue an appropriate decision.8
IT IS HEREBY ORDERED THAT the June 13, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

7

OWCP subsequently implemented its iFECS-based Medical Management application. See Federal (FECA)
Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5 (July 2011). The
application contains the names of physicians who are Board-certified in over 30 medical specialties for use as
referees within appropriate geographical areas.
8

Due to the disposition of this case, counsel’s remaining arguments on appeal will not be addressed.

3

